Case 1:20-cr-00479-GBD Document 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee eee ee ee eee ee ee eee eee eee x
UNITED STATES OF AMERICA, :
~against- :

BISHME HOPKINS, :
Defendant. .

we eee eee ee ee ee ee eee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

 
  

Filed

  
 

 

 

 

DOCUMENT ;
H ELECTRONICALLY 8H ea9),
poe # i

. -- se en CNA RA CLES ttt +f
[pare Ep AR 2.9 COZ:
ORDER
20 Crim. 479 (GBD)

The April 8, 2021 pretrial conference is adjourned to April 22, 2021 at 9:00 a.m.

Dated: New York, New York
March 29, 2021

SO.ORDERED.
Grease & Dare
Eye REG B. DANIELS

ited States District Judge

 

 

 
